The Court
held that the affidavit for the taxation of costs was not sufficiently specific to support the items objected to, under Comp. L., § 7425, which provides that “when there shall be charges in a bill of costs for the attendance of any witness, or for copies or exemplifications of documents or papers, or for any other disbursements, except to officers for services rendered, *■ * such charges for copies shall not be taxed without an affidavit that such copies * * were necessarily obtained for use; nor shall such disbursements be-allowed without an affidavit specifying the items thereof particularly, nor unless they appear to have been necessary and reasonable in amount.”
Eetaxation was accordingly ordered.